Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 1 of 14 PAGEID #: 248




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KEVIN JOHN O’BRIEN,                             :
                                                : Case No. 2:20-cv-02406
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Deavers
TAD A. HEROLD, et al.,                          :
                                                :
                                                :
               Defendants.                      :


                                     OPINION & ORDER

                                     I. INTRODUCTION

       This matter is before the Court on two motions to dismiss. The first was filed by Defendants

D. Chris Cook, Tad A. Herold, and Adolfo A. Tornichio (“Defendants Cook, Herold, and

Tornichio” or the “Panel”). (ECF No. 9). The second was filed by Defendants Bryan Griffith,

Russell Jay Kutell, and Kent R. Markus (“Defendants Griffith, Kutell, and Markus” or “Relators”)

(collectively, “Defendants”). (ECF No. 10). For the reasons set forth below, the Court finds that

the Younger abstention doctrine applies to this case and, as a result, this matter will be STAYED.

Accordingly, the Court holds both the Panel’s Motion to Dismiss [#9] and the Relators’ Motion to

Dismiss [#10] in abeyance.

                                      II. BACKGROUND

       Plaintiff Kevin O’Brien is an attorney admitted to practice law in the State of Ohio and the

principal at Kevin O’Brien & Associates Co., L.P.A. in Columbus, Ohio. (Compl., ECF No. 1 at

¶¶ 3, 6). Since 1991, Mr. O’Brien has managed collection cases on behalf of various clients,

including payroll advance companies and check cashing companies. (Id. at ¶¶ 7−10). Mr. O’Brien

                                                1
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 2 of 14 PAGEID #: 249




regularly advanced court costs to his clients to facilitate the filing of collection cases, subject to a

reimbursement agreement with the client. (Id. at ¶ 10). By 2016, Mr. O’Brien was contemplating

retirement and sought to settle his outstanding court cost bills with clients who he alleges owe him

money. (Id. at ¶ 11). He reports that some of his clients paid willingly and that he filed suits against

those clients with whom he could not reach a payment agreement. (Id.).

         On April 3, 2018, a disciplinary proceeding was initiated against Mr. O’Brien before the

Ohio Board of Professional Conduct (the “Board”), after five of Mr. O’Brien’s former clients filed

grievances against him, alleging that he purported to represent them in collection matters after his

engagement with them had been terminated. (Compl., ECF No. 1 at ¶¶ 14, 16−17). In accordance

with Ohio rules governing lawyer discipline, the certified grievance committee of the Columbus

Bar Association (“CBA”) undertook a confidential investigation, which led to the filing of a formal

complaint against Mr. O’Brien for multiple violations of the Ohio Code of Professional Conduct.

(ECF No. 10 at 2; ECF No. 1 at ¶ 18). The Ohio Supreme Court appointed three disinterested

lawyers to act as the Panel for the disciplinary hearing against Mr. O’Brien: Defendants Herold,

Cook, and Tornichio. (Compl., ECF No. 1 at ¶ 20). Three members of the certified grievance

committee of the CBA—Defendants Griffith, Kutell, and Marcus—authored the formal complaint

and were responsible for presenting evidence against Mr. O’Brien. (Id. at ¶ 21). Mr. O’Brien

answered the complaint by denying the allegations against him through his counsel, Jeffrey A.

Catri.

         Mr. O’Brien reports that he began experiencing medical issues in August 2019, during the

discovery phase of the disciplinary proceeding. (Id. at ¶ 22). As a result, he filed a pro se Motion

for Medical Continuance for his final hearing, which was scheduled for February 5−6, 2020 on




                                                   2
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 3 of 14 PAGEID #: 250




February 3, 2020. (ECF No. 10-4). Mr. O’Brien attached a “Work Excuse Form,” which was

signed by physician Scott McKeon, and described the following:

        “Mr. O’Brien was seen in the urgent care today for an unspecified medical
        condition which included symptoms of pain and bleeding. Until he is more fully
        evaluated by a specialist next week, and/or his symptoms are brought under better
        control, he will be unable to participate in proceedings involving prolonger sitting
        or standing, or settings not conducive to frequent bathroom breaks.”

        On February 21, 2020, the Panel granted Mr. O’Brien’s motion and set a new hearing date

for May 4−6, 2020. (Id. at ¶ 24). The Panel then conducted a telephone conference with the parties

on April 2, 2020. (Id. at ¶ 25). During this call, Mr. O’Brien’s counsel shared that Mr. O’Brien

would not be able to participate in the proceedings and requested an additional continuance. (Id.).

The Panel responded to this request by issuing on Order, requiring Mr. O’Brien to:

        [F]ile a written motion for a continuance of the May 4−6, 2020 hearing and do so before
        April 17, 2020. The motion shall include a signed statement from Respondent’s treating
        physician that includes information regarding (1) the manner in which Respondent’s
        medical condition renders Respondent unable to participate in this proceeding, (2) the
        impact such condition has on Respondent’s ability to practice law, and (3) the anticipated
        period of time during which Respondent’s medical condition will affect both his
        participation in the proceeding and his ability to practice law.

(Pl. Ex. 2, ECF No. 1-2).

        Mr. O’Brien filed his Motion for Continuance on April 16, 2020 but did not include the

physician’s letter in the filing. (ECF No. 1 at ¶ 27). Instead, he emailed the physician’s letter to the

Panel and advised them that he did not grant permission for them to publish the contents of the

letter.1 (Pl. Ex. 3-B, ECF No. 1-4). In their response to the motion, Relators allegedly included



1
  Mr. O’Brien has not provided the letter or described its contents, but Defendants allege that the letter
“provided no information on the disabling nature of O’Brien’s medical issue, why he couldn’t participate
in the final hearing, how long his infirmity would last or whether he was temporarily disabled from his law
practice.” (ECF No. 10 at 4).



                                                    3
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 4 of 14 PAGEID #: 251




some of the information from the physician’s letter, which was published on the Board’s public

filing system, and Mr. O’Brien filed a grievance against the Relators with the Ohio Supreme Court.

(Id. at ¶¶ 29−30). Meanwhile, the Panel issued a second Order directing Mr. O’Brien to include a

responsive physician’s letter with his motion, which Mr. O’Brien did not do. (Id. at ¶¶ 31−34).

        Mr. O’Brien filed a Complaint before this Court on May 13, 2020, alleging that the Panel

and the Relators violated 42 U.S.C. § 1983 and his procedural due process rights, in addition to

committing unauthorized disclosure of nonpublic medical information. Mr. O’Brien seeks

declaratory and injunctive relief with respect to the Panel and Relators, and he asks the Court to

award compensatory and punitive damages to him for actions taken by the Relators. (ECF No. 1).

For the sake of completeness, the Court reproduces Mr. O’Brien’s prayer for relief below:

        -With respect to the Panel:

                enjoin the Panel from Ordering that the Plaintiff is required to upload protected
                medical information to the Board’s public website for all to see;

                direct the Panel to redact the Plaintiff’s protected medical information which has
                already been uploaded to the Board’s website by Defendants, Markus, Griffith and
                Kutell2;

                direct the Panel and Messrs. Markus, Griffith and Kutell to consider any protected
                medical information provided by the Plaintiff to be confidential and not for public
                consumption;

                direct the Panel to continue the case against the Plaintiff for a reasonable time until
                the Plaintiff is medically able to assist in his own defense;

                for such other injunctive and declaratory relief as the Court deems just and
                appropriate.

        -With respect to Relator, Defendants Markus, Griffith & Kutell:


2
 Mr. O’Brien lists individual Defendants Markus, Griffith, and Kutell under his request for relief from the
Panel. Defendants Markus, Griffith, and Kutell are not Panel members; instead, they comprise the Relators.
The Court therefore assumes Mr. O’Brien intends to refer to Defendants Cook, Herold, and Tornichio.

                                                      4
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 5 of 14 PAGEID #: 252



                enjoin Defendants, Markus, Griffith and Kutell from uploading to the Board’s
                public website, the protected medical information of the Plaintiff;

                declare that the conduct of Defendants, Markus, Griffith and Kutell, in uploading
                the Plaintiff’s protected medical information to the Board’s public website is a
                violation of the Plaintiff’s rights under 42 U.S.C. 1983 and award the Plaintiff
                compensatory and punitive damages;

                declare that the conduct of Defendants, Markus, Griffith and Kutell, in uploading
                to the Board’s public website, constitutes an unconsented, unprivileged disclosure
                to a third party, to wit—the public at large, and award the Plaintiff compensatory
                and punitive damages.

                for such other injunctive or declaratory relief as the Court deems just and
                appropriate.

        In July 2020, Defendants moved to dismiss Mr. O’Brien’s claims: the Panel filed its Motion

to Dismiss on July 8th (ECF No. 9), and the Relators filed theirs on July 10th (ECF No. 10). Both

the Panel and the Relators assert this suit should be dismissed under the Younger abstention

doctrine because the disciplinary proceedings are still pending before the Board. Additionally, the

Relators claim they are entitled both to absolute immunity from liability as agents of the Ohio

Supreme Court and to prosecutorial immunity in carrying out their prosecutorial duties on behalf

of the Columbus Bar Association. Mr. O’Brien filed responses to the two motions to dismiss on

August 31, 2020 and September 4, 2020. (ECF Nos. 16, 19). On September 11 and 17, 2020,

Defendants replied in turn. (ECF Nos. 20, 21). This matter is now ripe for disposition.

                                   III. STANDARD OF REVIEW

        In considering the efficacy of a complaint in the context of a motion to dismiss, modern

federal pleading standards require the complaint to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint will

survive a motion to dismiss if the plaintiff alleges facts that “state a claim to relief that is plausible

on its face” and that, if accepted as true, are sufficient to “raise a right to relief above the speculative


                                                     5
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 6 of 14 PAGEID #: 253




level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007); see also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A complaint must therefore “contain either direct or inferential allegations

respecting all material elements to sustain a recovery under some viable theory.” Edison v. Tenn.

Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007).

       In assessing the sufficiency and plausibility of a claim, courts “construe the complaint in

the light most favorable to the plaintiff, accept its allegations as true, and draw all reasonable

inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007).

Thus, dismissal is appropriate only if “it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.” Guzman v. U.S. Dep’t of

Homeland Sec., 679 F.3d 425, 429 (6th Cir. 2012) (quotation omitted).

                                    IV. LAW & ANALYSIS

       Abstention is a judicially created doctrine that precludes federal courts from deciding some

matters before them, even though other jurisdictional and justiciability requirements are met.

Abstention doctrines exist “to promote harmony between the state and federal courts” and to reflect

the “belief that the state courts should be left to decide matters of unique importance to them.”

Summit Cty. Crisis Pregnancy Ctr., Inc. v. Fisher, 830 F. Supp. 1029, 1032 (N.D. Ohio 1993).

       Nearly fifty years ago, Younger v. Harris held that federal courts may not enjoin pending

state court criminal proceedings if doing so would interfere with an ongoing state criminal

prosecution or detract from “proper respect for state functions.” 401 U.S. 37, 44 (1971). In keeping

with these underlying principles, the Supreme Court has since extended the Younger abstention

doctrine to include certain state civil and administrative proceedings, including attorney

disciplinary proceedings. Middlesex Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423

(1982); see also Squire v. Coughlan, 469 F.3d 551, 555−56 (6th Cir. 2006). Specifically, the Sixth



                                                 6
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 7 of 14 PAGEID #: 254




Circuit directs “federal courts [to] refrain from enjoining lawyer disciplinary proceedings initiated

by state ethics committees if the proceedings are within the appellate jurisdiction of the appropriate

State Supreme Court.” Am. Family Prepaid Legal Corp. v. Columbus Bar Ass’n, 498 F.3d 328,

335 (6th Cir. 2007) (quoting Prod. Supply Co. v. Fry Steel Inc., 74 F.3d 76, 78 (5th Cir. 1996).

Therefore, the federal action at issue here falls within the Younger abstention doctrine.

                            A. Whether Younger Abstention Applies

       Under the modern Younger abstention doctrine, a federal court must abstain from

exercising jurisdiction when: (1) the underlying proceeding constitutes an ongoing judicial

proceeding; (2) the proceeding implicates important state interests; and (3) the ongoing proceeding

affords the plaintiff an adequate opportunity to raise constitutional claims. Squire, 469 F.3d at 555.

       This case easily meets the first two elements. The parties agree that the state disciplinary

proceeding was pending when the instant action was filed, thus satisfying the first element. The

Sixth Circuit's decision in American Prepaid Legal Corp. v. Columbus Bar Ass’n resolves the

second element. 498 F.3d at 335. There, the court found that attorney disciplinary proceedings,

including those that regulate the unauthorized practice of law, implicate “precisely the type of

important state interest that Younger abstention was intended to cover.” Id. at 334 (“[T]he policies

of comity and federalism counsel that because [the state] has such an important interest in

regulating its own bar, a state forum should have the first opportunity to review [the state’s] rules

of lawyer conduct and procedures for lawyer discipline.”) Additionally, Mr. O’Brien does not

dispute that Ohio has a sufficiently important interest in the state court case. (ECF No. 16 at 7).

       The point of contention in this case is the third element: whether Mr. O’Brien can raise his

constitutional claims through the state disciplinary proceedings. Mr. O’Brien claims that he has

not had an adequate opportunity to raise constitutional challenges regarding the conduct of the



                                                  7
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 8 of 14 PAGEID #: 255




Panel or the Relators. (Id.). In support, he cites that he and his counsel “worked hard to try to

provide the Panel and the Relators with the information they needed, but in a confidential manner”

but that twice they “were shot down.” (Id.). Accordingly, he suggests that it would be futile to

object the Panel’s decision now. (Id.). Defendants, on the other, argue that Mr. O’Brien may raise

his constitutional claims through the state proceedings because nothing in the rules prevents him

from doing so. (ECF No. 9 at 9). Furthermore, if the Panel denies or fails to consider them, he can

exercise his right to object to the Panel’s report and recommendation before the Ohio Supreme

Court. (Id.).

        The third Younger prong does not require that the federal plaintiff actually litigate his

federal claims in state proceedings. Judice v. Vail, 430 U.S. 327, 337 (1977). Instead, when it is

“abundantly clear that [the plaintiff] had an opportunity to present [his] federal claims in the state

proceedings. . . [n]o more is required to invoke Younger abstention.” Id. (emphasis added). To

avoid abstention, then,    plaintiff must demonstrate that state law bars consideration of his

constitutional claims. Fieger, 74 F.3d at 746 (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14

(1987) (“[T]he burden on this point rests on the federal plaintiff to show ‘that state procedural law

barred presentation of [his] claims.”); Middlesex, 457 U.S. at 432 (“Where vital state interests are

involved, a federal court should abstain unless state law clearly bars the interposition of the

constitutional claims.’”) (internal quotations omitted). An absence of specific procedures that

affirmatively describe how to raise constitutional claims during the state proceeding is not enough.

Squire, 469 F.3d at 557. Rather, the plaintiff must show that “members of the hearing panel and

the Board . . . would have refused to consider a claim that the rules which they were enforcing

violated federal constitutional guarantees.” Fieger v. Thomas, 74 F. 3d. at 747 (quoting Middlesex,

457 U.S. at 435) (internal quotations omitted).



                                                  8
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 9 of 14 PAGEID #: 256




         Mr. O’Brien has failed to meet his burden under the third prong because he has not shown

that he is barred from bringing his constitutional claims in state court. Mr. O’Brien is a respondent

in an ongoing state disciplinary proceeding before the Ohio Board of Professional Conduct. He

has not cited any state law prohibiting him from bringing his constitutional claims through the

disciplinary proceedings or otherwise in Ohio state court. In fact, he has already challenged the

Relators’ conduct in state court by filing a grievance with the Senior Assistant Disciplinary

Counsel for the Ohio Supreme Court. (ECF No. 1 at ¶ 30). Moreover, if the Board were to deny or

otherwise fail to consider his constitutional claims, he could object. See Gov. Bar R. V(12)(K).

This is because the full Board must adopt or modify the hearing Panel’s report and

recommendation and is subject to review by the Ohio Supreme Court. Gov. Bar R. 17(A). Indeed,

Mr. O’Brien acknowledges that these procedural mechanisms are available to him. (ECF No. 16

at 9).

         Likewise, Mr. O’Brien has not demonstrated that he attempted to issue a formal,

procedurally valid objection to any Panel decision. Specifically, he does not appear to have

followed state procedural rules in requesting the Panel to redact his medical information when he

attempted to comply with the Panel’s April 7, 2020 Order. This Order, which instructed Mr.

O’Brien on how to request a continuance, directed him to file a written motion and attach a signed

statement from his treating physician addressing how his medical condition rendered him unable

to participate in the proceedings. (Pl. Ex. 2, ECF No. 1-2). Mr. O’Brien filed the written motion

but submitted the physician letter to the Panel separately, via email. (Pl. Ex. 3-B; ECF No. 1-4).

The email stated that “Respondent does not grant permissible use to the Relators or the Panel to

publish the contents of [the physician letter] in any [sic] for any reason.” (Id.). The Supreme Court




                                                 9
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 10 of 14 PAGEID #: 257




Rules for the Government of the Bar of Ohio, however, explicitly describe the steps parties must

take to redact a document relevant to a Board proceeding:

        A party to a matter pending before the Board may file a motion requesting that the Board
        restrict public access to all or a portion of a document filed with the Board. . . . In
        considering the motion . . . the Board chair shall apply the standards set forth in Sup. R.
        45(E). If the Board chair finds that public access to a document should be restricted, the
        order shall direct the use of the least restrictive means available, including but not limited
        to redaction of the information rather than limiting access to the entire document.”

Gov. Bar R. V, Section 8(C). Mr. O’Brien does not acknowledge this rule in his Complaint or

allege he followed this procedure. Because Mr. O’Brien has not availed himself of the prescribed

mechanism to restrict public access to the contents of his letter, the Court does not find that his

future efforts to redact his medical information, if made properly, would be futile. This Court

therefore finds that the ongoing disciplinary proceeding affords Mr. O’Brien an adequate

opportunity to raise constitutional claims. Accordingly, the Younger doctrine presumptively

applies to this matter.

                           B. Exceptions to Younger Abstention Doctrine

        Having determined that the three requirements for Younger abstention are met in this case,

the Court next must determine whether any of the exceptions to Younger applies. The Supreme

Court recognizes exceptions to the Younger abstention doctrine under three circumstances: “(1)

where the state proceeding is motivated by a desire to harass or is conducted in bad faith; (2) where

[a] challenged statute is flagrantly and patently violative of express constitutional prohibitions;

and (3) where there is an extraordinarily pressing need for immediate federal equitable relief.”

Schwab v. Kent Cty. Parole Dir., No. 1:20-CV-669, 2020 WL 5087881, at *3 (W.D. Mich. Aug.

28, 2020) (quoting Huffman v. Pursue, Ltd., 420 U.S. 592, 611 (1975); Moore v. Sims, 442 U.S.

415, 424 (1979); and Kugler v. Helfant, 421 U.S. 117, 125 (1975) (internal quotations and citations

omitted). “The exceptions to Younger have generally been interpreted narrowly by the Supreme

                                                     10
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 11 of 14 PAGEID #: 258




Court and the Sixth Circuit.” Kalniz v. Ohio St. Dental Bd., 699 F. Supp. 2d 966, 973 (S.D. Ohio

2010) (citing Gorenc v. City of Westland, 72 F. App’x 336, 338−39 (6th Cir. 2003). Mr. O’Brien

argues that both the bad faith and extraordinary need exceptions apply here, and the Court

addresses each of these arguments below.

       The Supreme Court has only applied the “bad faith” exception to one set of circumstances:

“where state officials initiate repeated prosecutions to harass an individual or deter his conduct,

and where the officials have no intention of following through on these prosecutions.” Ken-N.K.,

Inc. v. Vernon Twp., 18 F. App’x 319, 324−25 n.2 (6th Cir. 2001) (citation omitted). Furthermore,

the Sixth Circuit notes that:

       Although the Supreme Court has recognized that bad-faith prosecution of an individual
       may serve as a proper exception to the Younger abstention doctrine . . . we have found no
       Supreme Court case that has ever authorized federal intervention under this exception.
       Such cases thus are exceedingly rare, particularly where a plaintiff seeking to defeat an
       abstention argument has failed to avail himself first of state appellate processes before
       seeking relief in federal court.

Tindall v. Wayne Cty. Friend of the Court, 269 F.3d 533, 539 (6th Cir. 2001). Likewise, “no Sixth

Circuit case . . . has ever authorized federal intervention under the bad faith or harassment

exception.” Kalniz, 699 F. Supp. 2d at 973. Courts limit findings of bad faith to extreme facts, such

as when Texas city police officers “repeatedly engaged in searches and seizures they knew to be

unlawful,” or when a county prosecutor office “filed twelve separate actions . . . in order to harass

the plaintiffs and drain them of all their financial resources.” Id. at 973−74 (citing Nobby Lobby,

Inc. v. City of Dallas, 970 F.2d 82 (5th Cir. 1992); Video Store, Inc. v. Holcomb, 729 F. Supp. 579,

580 (S.D. Ohio 1990)). Thus, “the standard for evaluating claims of bad faith and bias is difficult

to meet.” Berger v. Cuyahoga Cty. Bar Ass’n, 775 F. Supp. 1096, 1100 (N.D. Ohio 1991).

       Mr. O’Brien asks this Court to find that the bad faith exception to the Younger abstention

doctrine applies to this case. While Mr. O’Brien has made some allegations of improper

                                                  11
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 12 of 14 PAGEID #: 259




motivations of the Panel and the Relators, none of the allegations, even if assumed to be true, rises

to the level of egregious bad faith or harassment required for an exception to Younger abstention.

The Court thus declines to apply the bad faith exception here.

       Similarly, Mr. O’Brien has not shown an “extraordinarily pressing need” for intervention

from this Court. For this exception to apply, the plaintiff must describe a situation that creates “a

sufficient threat of such great, immediate, and irreparable injury as to warrant . . . immediate

federal equitable relief, not merely in the sense of presenting a highly unusual factual situation.”

Moore, 442 U.S. at 433 (quoting Kugler, 421 U.S. at 124−25).

        Mr. O’Brien alleges that he has been injured by the public disclosure of his medical

information, and that no remedy is available to him in the context of the state action. (ECF No. 16

at 9−10). As previously described, the Court notes that there is an existing state procedural law,

Gov. Bar R. V, Section 8(C), which could alleviate the harms of which Mr. O’Brien complains.

Mr. O’Brien’s Complaint, however, does not acknowledge the state procedural rule that governs

the filing of sensitive information, nor does it contain allegations that he has availed himself of

this existing remedy. Instead, Mr. O’Brien describes that he emailed the sensitive document to the

Panel along with an “admonition” that he did not grant permission to publish the contents of the

document to the Panel or the Relators. (ECF No. 19 at 10). Given these facts, the Court finds that

Mr. O’Brien has not shown his injury is so great, immediate, or irreparable so as to warrant federal

court intervention. In sum, the Court finds that none of the Younger abstention exceptions apply

to the case sub judice.

                                    C. Abstention Procedure

       Since Younger abstention is appropriate, the Court finally must determine the proper

procedural means of abstaining. The Sixth Circuit has instructed district courts to examine the type



                                                 12
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 13 of 14 PAGEID #: 260




of relief sought by the plaintiff to decide whether to dismiss or stay a case under Younger

abstention:

       [T]he United States Supreme Court has held that “[u]nder our precedents, federal courts
       have the power to dismiss or remand cases based on abstention principles only where the
       relief being sought is equitable or otherwise discretionary.” . . . . Whether the plaintiffs
       seek legal versus an equitable remedy controls how the district court disposes of the case
       after holding that the Younger doctrine applies to it. If the plaintiffs seek equitable relief,
       such as an injunction, then the district court may exercise its discretion and decide whether
       to dismiss the case, and we would then review its decision for abuse of discretion. But
       where . . . the plaintiffs seek purely legal relief, in the form of damages, Quackenbush
       prevents the district court from even exercising its discretion and deciding to dismiss the
       case.”

Nimer v. Litchfield Twp. Bd. of Trs., 707 F.3d 699, 702 (6th Cir. 2013) (internal citations omitted).

       When a plaintiff seeks both equitable relief and legal relief, many courts in the Sixth Circuit

stay the entire case rather than treat each form of requested relief differently. See, e.g., Jordan v.

Union Twp. Bd. of Trustees, No. 1:18-CV-53, 2019 WL 5576499, at *5 (S.D. Ohio Oct. 29, 2019)

(staying case when the plaintiff sought both equitable and legal relief); Huth v. Hubble, No. 5:14-

cv-1215, 2016 WL 966307, at *10 (N.D. Ohio Mar. 4, 2015) (same); Schwab v. Kent Cty. Parole

Dir., No. 1:20-CV-669, 2020 WL 5087881, at *4 (W.D. Mich. Aug. 28, 2020) (same).

       Here, Mr. O’Brien seeks both equitable relief, in the form of a declaratory judgment and

an injunction, and legal relief, in the form of damages, in this federal action. As a result, the Court

STAYS the case pending resolution of the state disciplinary proceedings.

                                          V. CONCLUSION

       Because the Court finds Younger abstention proper, the Court STAYS the current action

and ABSTAINS from exercising jurisdiction over both the Panel’s Motion to Dismiss [#9] and

the Relators’ Motion to Dismiss [#10] until after the State Proceeding is resolved. The Parties are

DIRECTED to file a joint status report upon completion of the action before the Ohio Board of

Professional Conduct. Additionally, the Parties are DIRECTED to file a status report regarding



                                                     13
Case: 2:20-cv-02406-ALM-EPD Doc #: 23 Filed: 02/03/21 Page: 14 of 14 PAGEID #: 261




the process of the ongoing disciplinary proceeding on or before June 30, 2021 (if the disciplinary

action is not completed before then) and every six months thereafter throughout the pendency of

this stay.

        IT IS SO ORDERED.



                                                                       ___
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: February 3, 2021




                                               14
